DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
 Applicant’s election without traverse of Species 3 Corresponding FIG. 7D (Claims 1-14) in the reply filed on 10/11/2022 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SONG et al. 20190123126 (Song).

    PNG
    media_image1.png
    457
    418
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    460
    1069
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    472
    930
    media_image3.png
    Greyscale


Regarding claim 1, figs. 11A and 12-14 of Song discloses a display device comprising: 
a base layer 111 comprising a first portion AREA1, a second portion BD extending from the first portion, and a third portion AREA2 extending from the second portion; 
a first light emitting element OLED disposed on the first portion; 
a first front signal line (as labeled by examiner above) electrically connected to the first light emitting element (see fig. 4) and disposed on the first portion; 
a second front signal line (as labeled by examiner above) electrically connected to the first front signal line, disposed on the first portion, disposed in a different layer from the first front signal line, and overlapping the first front signal line; 
a first connection line (fig. 13 – 162) electrically connected to the first front signal line and the second front signal line, disposed on the second portion, and disposed in a different layer from the first front signal line and the second front signal line; and 
a first rear signal line (as labeled by examiner above) electrically connected to the first connection line and disposed on the third portion.

Regarding claim 2, fig. 2 of Song discloses wherein the second portion is bent, and the third portion overlaps the first portion when viewed in a plan view (it would have been necessary the case from fig. 2 in plan view).

Regarding claim 3, fig. 13 of Song discloses further comprising:
a first insulating layer IL1, a second insulating layer IL2, a third insulating layer IL3, and a fourth insulating layer 222, which are sequentially stacked on the base layer, wherein an opening is defined through the first insulating layer, the second insulating layer, the third insulating layer, and the fourth insulating layer to correspond to the second portion; and 
a fifth insulating layer 213 disposed on the fourth insulating layer, wherein at least a portion of the fifth insulating layer is disposed inside the opening, wherein the first front signal line and the second front signal line are disposed at different positions among a first position, a second position and a third position, the first position is defined between the first insulating layer and the second insulating layer (see fig. 14), the second position is defined between the second insulating layer and the third insulating layer, and the third position is defined between the third insulating layer and the fourth insulating layer (see fig. 14).

Regarding claim 4, fig. 13 of Song discloses wherein the first connection line 162 is disposed on the fifth insulating layer and overlaps the opening.

Regarding claim 5, Song discloses wherein the first to fourth insulating layers comprise an inorganic material (par [0111] - an inorganic insulating layer such as silicon nitride or silicon oxide and par [0121] - a second inorganic layer 222), and the fifth insulating layer 213 comprises an organic material (par [0143]).

Regarding claim 6, fig. 14 of Song discloses further comprising:
a transistor T6 disposed on the first portion of the base layer and electrically connected to the first light emitting element; and
 a connection electrode (see fig. 14 for those electrode connecting T6 to PE1) electrically connected to the transistor, wherein the transistor comprises a source, a drain, and an active, which are disposed under the first insulating layer, and a gate disposed between the first insulating layer and the second insulating layer, and the connection electrode is disposed at one of the first, second, and third positions (see fig. 14).

Regarding claim 7, figs. 13-14 of Song discloses wherein the first rear signal line is disposed in a same layer 211 as one of the first front signal line and the second front signal line.

    PNG
    media_image4.png
    537
    1109
    media_image4.png
    Greyscale


Regarding claim 8, fig. 13 of Song discloses further comprising: a fourth rear signal line electrically connected to the first connection line, disposed on the third portion, and disposed in a different layer from the first rear signal line.

Regarding claim 9, fig. 13 of Song discloses further comprising: a data driving circuit 161 disposed on the third portion, wherein the data driving circuit is electrically connected to the first rear signal line.

Regarding claim 10, fig. 14 of Song discloses wherein the first front signal line and the second front signal line comprise a first metal material (contact hole plug material), and the first metal material has a first specific resistance.

Regarding claim 11, fig. 13 of Song discloses wherein the first connection line comprises a second metal material (none plug material) different from the first metal material, and the second metal material has a second specific resistance different from the first specific resistance (different as one is not a plug material and different is term of degree).

Regarding claim 12, fig. 1 of Song discloses further comprising: 
a second light emitting element disposed on the first portion and arranged in a same pixel row as the first light emitting element (see fig. 1 next row over from that labeled as PX); 
a third front signal line electrically connected to the second light emitting element, disposed on the first portion, and disposed in a different layer (different layer for different PX as shown different DL layer for different PX) from the first front signal line and the second front signal line; 
a second connection line (corresponding 162 for that different row) electrically connected to the third front signal line and disposed on the second portion; and a second rear signal line (corresponding one as that labeled in fig. 13 for the different row PX) electrically connected to the second connection line and disposed on the third portion.

Regarding claim 13, Song necessary discloses further comprising: a third rear signal line (another 162 corresponding to the different pixel in same row) electrically connected to the second connection line, disposed on the third portion, and disposed in a different layer (different layer for different PX) from the second rear signal line.

Regarding claim 14, Song necessary discloses wherein the third front signal line is disposed in a same layer as one of the second rear signal line and the third rear signal line (for the different PX following the same processing steps in same processing flow).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PURVIS A. Sue can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VONGSAVANH SENGDARA/Primary Examiner, Art Unit 2829